PER CURIAM.
Defendant was convicted of arson in the first degree and of conspiracy to commit the same arson. He contends he may not be convicted of both. ORS 161.485(3) provides:
“A person shall not be convicted on the basis of the same course of conduct of both the actual commission of an offense and an attempt to commit that offense or solicitation of that offense or conspiracy to commit that offense.”
Defendant is correct, and we reverse and remand for entry of a new judgment.1

 The question raised in defendant’s other assignment of error was not raised in the trial court; therefore, it is not cognizable on appeal. State v. Charles, 3 Or App 172, 469 P2d 792, rev den (1970), cert den 406 US 973 (1972).